Citation Nr: 0923778	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-26 145	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  He was a prisoner of war (POW) of the German 
government from March 1944 to May 1945 and received the 
Purple Heart Medal.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to service connection for the cause of the Veteran's death. 

In June 2009, the Board granted the appellant's motion to 
have her case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2006; the cause of death 
was malignant melanoma. 

2.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: a wounded left 
arm, rated 0 percent disabling, effective April 1, 1946; 
spastic colitis, rated 10 percent disabling, effective 
December 23, 1983; and a nervous condition, rated 10 percent 
disabling, effective July 17, 1960.

3. There is no evidence of malignant melanoma until many 
years after service, the Veteran's malignant melanoma is not 
etiologically related to an in-service disease or injury, and 
the malignant melanoma cannot be presumed to have been 
incurred in service.

4.  The service connected wounded left arm, spastic colitis, 
and nervous condition were not principal or contributory 
causes of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the Veteran's death or contribute substantially or 
materially to cause the Veteran's death, on either a direct 
or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating December 2006 letter, the RO notified the 
appellant of some of the evidence needed to substantiate her 
claim for service connection for the cause of the Veteran's 
death.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist her in obtaining and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2006 
letter complied with this requirement.

To the extent that all of the Dingess/Hartman notice 
requirements apply in this case, the Veteran's status as a 
Veteran has been substantiated.  The appellant was notified 
of the second and third elements of a service connection 
claim in the December 2006 letter.  The appellant was not 
notified of the disability-rating and effective-date elements 
of her claim.  However, as the appellant's service connection 
claim is being denied, and no rating or effective date is 
being assigned, she has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In the context of a claim for service connection for the 
cause of a Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
a Veteran's death based on a previously service connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of a Veteran's death based on a 
condition not yet service connected.  Unlike a claim to 
reopen, an original claim for service connection for the 
cause of a Veteran's death imposes upon VA no obligation to 
inform a claimant who submits a nondetailed application of 
the specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Where a claimant submits 
a detailed application for benefits, VA must provide a 
detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In an April 2008 letter, the appellant was notified of the 
conditions for which the Veteran was service connected at the 
time of his death.  The timing deficiency with regard to the 
notice provided by this letter was cured by readjudication of 
the claim in an April 2008 statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The appellant was not provided an explanation of the evidence 
and information required to substantiate her claim based on a 
condition not yet service connected.  Prejudicial error 
occurs in the context of VCAA notice only when such error 
affects "the essential fairness of an adjudication" or "has 
the natural effect of producing prejudice."  Dunlap v. 
 Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how 
the VCAA notice was defective and (2) how the lack of notice 
and evidence was prejudicial or affected the essential 
fairness of the adjudication.  Id.  See also Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging 
defective VCAA notice has the burden of showing how the 
defective notice was harmful). 

No such showing of prejudice has been made here.  
Furthermore, the appellant demonstrated actual knowledge of 
the ability to substantiate her service connection claim by 
providing evidence of a condition not yet service connected 
in that she stated on a November 2007 Form 9 that the Veteran 
had many health problems for which he did not seek service 
connection, but that he probably would have been granted 
service connection had he pursued such claims.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained some of the Veteran's service 
treatment records, VA treatment records, and all of the 
identified post-service private medical records. Some of the 
Veteran's service treatment records are presumed to have been 
destroyed in the fire at the National Personnel Records 
Center in 1973.  Therefore, VA determined that any further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
service department has reported that there were no Surgeon 
General records available.  It indicated that further efforts 
could be made if the Veteran was treated in service for 
claimed conditions.  There has been no contention or other 
evidence that he was treated for any condition that caused or 
contributed to death during service.  VA did ask the 
appellant for any information in her possession.  

Under the VCAA, VA is obliged to obtain a medical opinion in 
a cause of death claim when necessary to assist a claimant in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the 
criteria for obtaining a medical opinion set forth in 
38 U.S.C.A. § 5103A(d) are inapplicable to cause of death 
claims).

A VA medical opinion as to the Veteran's malignant melanoma 
was not obtained.  As discussed below, the record does not 
contain evidence that the Veteran's cancer is subject to 
presumptive service connection on the basis of the Veteran's 
POW status, nor is there competent evidence that the disease 
may otherwise be related to a disease or injury in service.  
Because there is no competent evidence of a possible link 
between a fatal condition and service, a VA medical opinion 
is not necessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for the cause 
of the Veteran's death is thus ready to be considered on the 
merits.

Analysis

Pursuant to 38 U.S.C. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a 
qualifying Veteran who died from a service connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).

The death of a Veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the Veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was a former POW, the following diseases shall 
be service connected if manifest to a degree of disability of 
10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the Veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); and stroke and its complications.  
38 C.F.R. § 3.309(c).  

In the case of a former POW who was interned or detained for 
not less than 30 days, the following diseases shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  Id. 
 
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in September 2006.  His death certificate 
listed the primary cause of death as malignant melanoma.  
There were no other conditions listed as contributing to the 
Veteran's death.  The appellant has not contended and the 
evidence does not show that any disability for which the 
Veteran was service connected caused or contributed to his 
death.  As there is no evidence that the  service connected 
left arm wound, spastic colitis, and nervous condition caused 
or contributed to the Veteran's death, the remaining question 
is whether benefits are payable on the basis of the fatal 
malignant melanoma.  

As malignant melanoma is not one of the conditions listed in 
38 C.F.R. § 3.309(c), presumptive service connection on the 
basis of his POW status is not warranted.  

The Board must also consider whether the Veteran would be 
entitled to service connection for malignant melanoma on a 
direct incurrence basis or on the basis of presumptions 
afforded to chronic diseases.  The only conditions noted in 
the Veteran's available service treatment records are an 
abscess due to an infected pilonidal sinus and the flu, and 
the Veteran's October 1945 separation examination was normal.  
In addition, the evidence reflects that the Veteran's 
malignant melanoma did not manifest until many years after 
service.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's malignant melanoma was present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There have been no reports of a 
continuity of symptomatology, nor is there any evidence that 
malignant melanoma was present in service, or within one year 
after service.  There is no other competent evidence 
indicating a nexus between the Veteran's malignant melanoma 
and service.  Therefore, service connection for the cause of 
the Veteran's death is not warranted on the basis that the 
malignant melanoma that caused his death is related to 
service. 

In her August 2008 Form 9, the appellant stated that the 
Veteran had many health problems for which he did not seek 
service connection, but that he probably would have been 
granted service connection had he pursued such claims.  
However, there is no contention or evidence that any such 
condition played a role in causing or contributing to the 
Veteran's death.

The Veteran clearly had heroic service and made extreme 
sacrifices for his country.  There is, however, no evidence 
linking the cause of his death to that service.  Absent such 
evidence, VA cannot grant the benefit sought. 

For the foregoing reasons, the preponderance of the evidence 
is against the appellant's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for the cause of the Veteran's death must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


